Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 24 August 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                        
                            sir
                            Head Quarters Kings Ferry 24th Augst 1781
                        
                        I take the earliest Opportunity to inform your Excellency—that by a Letter which the Count de Rochambeau has
                            received from Newport—The Count de Barras has taken a Resolution to join your Fleet in the Cheasapeak for which Purpose he
                            intended, if the Winds should prove favorable, to depart from Newport on the 21st instant, This Information is
                            communicated to your Excellency, that you may take such Measures as you shall think proper, to facilitate the intended
                            Junction.
                        From the Progress already made in our March towards the Chesapeak, it is intimated that the Troops may arrive
                            at the Head of Elk by the Eighth of September.
                        That no Delay may retard our Embarkation, I take the Liberty again to urge the Necessity of your Excellency’s
                            sending up all your Frigates & Transports to the Head of Elk in such Time that they may be sure of being there by
                            the 8th of next Month. I have the Honor to be &a
                        
                            G.W.
                        
                    